Exhibit 10.24

 
R E S T R I C T E D  S T O C K  A W A R D  C E R T I F I C A T E


Non-transferable
G R A N T  T O


_______________________
("Grantee")


by Roper Technologies, Inc. (the "Company") of
______ shares of its common stock, $0.01 par value (the "Shares")


pursuant to and subject to the provisions of the Roper Technologies, Inc. 2016
Incentive Plan (the "Plan") and to the terms and conditions set forth on the
following page (the "Terms and Conditions").  By accepting the Shares, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Certificate and the Plan.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Shares will vest (become non-forfeitable) in accordance
with the following schedule:




Continuous Status as a Participant
after Grant Date
 
Percent of Shares Vested
           





IN WITNESS WHEREOF, Roper Technologies, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.


ROPER TECHNOLOGIES, INC.
 
By: __________________ 
Its:   President and Chief Executive Officer
 
 
Grant Date: ____________________




--------------------------------------------------------------------------------

TERMS AND CONDITIONS


1. Restrictions. The Shares are subject to each of the following restrictions.
"Restricted Shares" mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee's employment with the Company
or any Subsidiary terminates for any reason other than as set forth in paragraph
(b) or (d) of Section 2 hereof, then Grantee shall forfeit all of Grantee's
right, title and interest in and to the Restricted Shares as of the date of
employment termination, and such Restricted Shares shall revert to the Company
immediately following the event of forfeiture. The restrictions imposed under
this Section shall apply to all shares of the Company's Stock or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Stock of the Company.


2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the "Restricted Period"):


(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then employed by the Company or an Affiliate; or
(b) as to all of the Shares, the termination of Grantee's employment due to
death or Disability; or
(c) the occurrence of a Change in Control, except with respect to any Restricted
Shares assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or
(d) with respect to any Restricted Shares assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, upon the termination of Grantee's employment without Cause (or
Grantee's resignation for Good Reason as provided in any employment, severance
or similar agreement between Grantee and the Company or an Affiliate) within two
years after the effective date of the Change in Control.


3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws): "This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) contained in a Restricted Stock Certificate
between the registered owner of the shares represented hereby and Roper
Technologies, Inc. Release from such terms and conditions shall be made only in
accordance with the provisions of such Certificate, copies of which are on file
in the offices of Roper Technologies, Inc."  Stock certificates for the Shares,
without the first above legend, shall be delivered to Grantee or Grantee's
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
under the rules of any stock exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.


4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. Each dividend payment, if any, shall be made no later
than the end of the calendar year in which the dividend is paid to the
shareholders or, if later, the 15th day of the third month following the date
the dividend is paid to shareholders.  Any non-cash dividends shall be subject
to the restrictions imposed under Section 1.  If Grantee forfeits any rights he
may have under this Certificate, Grantee shall no longer have any rights as a
stockholder with respect to the Restricted Shares or any interest therein and
Grantee shall no longer be entitled to receive dividends on such stock. In the
event that for any reason Grantee shall have received dividends upon such stock
after such forfeiture, Grantee shall repay to the Company any amount equal to
such dividends.


5. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee's employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.


6. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Shares first becomes includable in Grantee's gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such amount,
including without limitation the surrender of shares of Stock to the Company.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct any
such taxes from the award or any payment of any kind otherwise due to Grantee.


7. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


8.  Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


9.  Severability.  If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


10. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Roper Technologies, Inc., 6901 Professional Parkway East, Suite
200, Sarasota, Florida 34240: Attn: Secretary, or any other address designated
by the Company in a written notice to Grantee. Notices to Grantee will be
directed to the address of Grantee then currently on file with the Company, or
at any other address given by Grantee in a written notice to the Company.

